21 So.3d 45 (2009)
Steve URSI, Petitioner,
v.
Gina URSI, Respondent.
No. 3D09-2501.
District Court of Appeal of Florida, Third District.
September 15, 2009.
Rehearing Denied October 1, 2009.
Tracy Belinda Newmark, Hollywood, for petitioner.
Barry Franklin, for respondent.
*46 Before RAMIREZ, C.J., and LAGOA and SALTER, JJ.
PER CURIAM.
Denied. See Ellis v. Henning, 678 So.2d 825, 827 (Fla. 4th DCA 1996) ("Without a transcript or sworn factual allegations concerning the context in which the trial judge's alleged comments arose, we do not find that the allegations in plaintiff's motions to disqualify set forth a legally sufficient ground for recusal.... A trial judge's expression of dissatisfaction with counsel or a client's behavior alone does not give rise to a reasonable belief that the trial judge is biased and the client cannot receive a fair trial.").